Citation Nr: 1827847	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.
2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.
3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.
4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 
5.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.
6.  Entitlement to a disability rating in excess of 30 percent for diabetic nephropathy.
7.  Entitlement to a separate compensable disability rating for erectile dysfunction.
8.  Entitlement to a separate compensable disability rating for nonproliferative diabetic retinopathy.
9.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Eric A. Gand, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Initially, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the claims file contains a June 2017 letter from a private physician, who described the current state of each of the Veteran's service-connected disabilities and opined that they would render him unemployable.  Thus, as the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board also finds that a remand is required to obtain updated VA examinations.  The last time the Veteran underwent VA examinations for his disabilities was in 2009 and 2010.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  

However, in this case, not only has it been over 8 years since the Veteran's last VA examinations, but the June 2017 letter from a private physician, referenced above, notes in detail that the Veteran's diabetes mellitus, peripheral neuropathy, diabetic nephropathy, erectile dysfunction and diabetic retinopathy have all worsened since the examinations.  Therefore, after considering the lengthy period of time since the previous examinations and the asserted general negative progression of the Veteran's disabilities, the Board finds that new examinations are appropriate.

In addition, the Board notes that the claims file contains extremely limited medical records, none of which are dated after October 2012.  Recent medical records are critical for the Board in order to properly evaluate the Veteran's increased rating claims.  On remand, updated treatment records should be associated with the Veteran's claims file.

Finally, as mentioned supra, the Board has found that a claim for entitlement to TDIU has been raised by the record.  However, the issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing such a claim.  On remand, he should be provided with such. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records dated from October 2012 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected diabetes mellitus, type II.

3.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected peripheral neuropathy of the bilateral upper extremities.

4.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.

5.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected diabetic nephropathy.

6.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected erectile dysfunction.

7.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected nonproliferative diabetic retinopathy.

8.  Provide the Veteran Veterans Claims Assistance Act of 2000-compliant notice regarding the evidence and information necessary to substantiate a TDIU claim.  He should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




